Name: Commission Regulation (EEC) No 3096/85 of 6 November 1985 amending Regulation (EEC) No 2294/85 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/22 Official Journal of the European Communities 7. 11 . 85 COMMISSION REGULATION (EEC) No 3096/85 of 6 November 1985 amending Regulation (EEC) No 2294/85 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 2294/85 (3) opened a standing invitation to tender for the sale on the internal market of a certain quantity of olive oil held by the Italian intervention agency ; Whereas the state of the market in olive oil is at present favourable for an extension of the said invitation to tender ; ' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2294/85 is hereby amended as follows : 1 . The second subparagraph of Article 1 is replaced by the following : 'Unsold quantities from any tender will be put on sale at the following tender. However, for the last tender, only unsold quantities of virgin lampante olive oil will be put on sale.' 2. The second subparagraph of Article 3 is replaced by the following : 'Subsequent series of tenders must be lodged by 2 p.m. (local time) on :  23 October 1985,  15 November 1985.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9. 1 966, p. 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. 3) OJ No L 213, 10 . 8 . 1985, p. 35.